DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2021 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, forming an alumina layer on a polymer separator of the claimed thickness is taught by the newly cited prior art below.

Relevant MPEP Sections
MPEP 2113 relating to Product by Process limitations - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49-53, 55-58 and 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Akatsu et al. (JP 2005-196999 newly cited, a copy and machine translation of which are attached) in view of Goetzen et al. (US Pub 2015/0030933 of record).
In regard to claims 49-51, 53, 56-58, 61-63, Akatsu et al. teach a microporous membrane (porous first film 10) used as a separator in a Li ion battery (abstract, a secondary battery comprising a lithium salt and solvent - see paragraph [0002-0003, 0029]) comprising a layer (inorganic material film 20) of a metal oxide such as alumina on a cathode side (i.e. present on the side facing the cathode - paragraph [0008]) of a polymeric porous membrane such as a polyolefin such as PP or PE formed by dry stretching (being pulled through rollers, see figure 2 - paragraph [0032-0036]), said inorganic layer 20 is applied with a deposition method such as vapor deposition to have a thickness such as 150 nm (0.15 micron, or preferably less than 0.7 micron, paragraphs [0030, 0043]). 
In any event, the Examiner notes the method of forming the polymer membrane or ceramic coating relate to product by process limitations which do not distinguish the claims from the prior art (see MPEP 2113 above). 
Akatsu et al. does not specifically disclose alpha-phase aluminum oxide and gamma-AIO(OH)). However, Goetzen et al. teach a similar microporous membrane battery separator with a polymer base which is formed via a deposition method (see paragraph [0054-0058]) and the desirability for the inorganic particles to include various phases of aluminum oxides and hydroxides such as alpha 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to include alpha-phase aluminum oxide and gamma-AIO(OH)) as a layer on the porous polymer layer of Akatsu et al. as such results in a separator with excellent electrochemical properties as taught by Goetzen et al. 
In regard to claim 52, as the prior art combination is indistinguishable in terms of structure such is reasonably presumed to be “stable against oxidation in a lithium ion battery with a cell voltage up to or equal to 5.2 volts or more, and the cell voltage is a measure of a potential difference between two electrodes in the lithium ion battery” (see MPEP 2112.01 below).  
2112.01    COMPOSITION, PRODUCT, AND APPARATUS CLAIMS [R-07.2015] 
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Akatsu et al. and Goetzen et al. as applied to claim 49 above and further in view of Kim et al. (KR 10-2005-00211131 cited in IDS).
	Akatsu et al. teach the microporous membrane or substrate of claim 49 but does not disclose further comprising an inert metal element in the layer, said inert metal element including gold, platinum, and mixtures thereof.   However, Kim et al. teach a similar separator for a lithium ion battery and the desirability to for a coating on the polymer layer by sputtering or vapor deposition which includes gold or platinum as such improves conductivity and lowers interface resistance (see abstract provided by applicant). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to include a gold or platinum layer on the porous polymer layer of Akatsu et al. as such increases the conductivity and lowers the interface resistance with the electrodes as taught by Kim et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723